Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment filed on 02/12/2021. Claims 1-4, 6 and 11 were cancelled, Claims 5 and 9 were amended. Applicants’ amendments have overcome the claim rejections identified in the previous Office Action and the potential 101 rejection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Hyun Yong Lee Reg. No. 61010 in telephonic interview on 05/13/2021. The claims were amended to prevent the potential 101 rejection.
Listing of amended claims suggested by Examiner and approved by Applicant:
Claim 5.	 (Amended) An atmospheric environment monitoring apparatus comprising:
a communication interface unit which periodically receives first atmospheric environment measurement data to N-th atmospheric environment measurement data from a first atmospheric environment sensor to an N-th atmospheric environment sensor;

a control unit which classifies the first atmospheric environment measurement data to the N-th atmospheric environment measurement data into a first correlation data group to an L-th correlation data group, determines data validity for each of the first correlation data group to the L-th correlation data group, and determines that failure occurred in one or more atmospheric environment sensors of the first atmospheric environment sensor to the N-th atmospheric environment sensor when there are one or more invalid correlation data groups of the first correlation data group to the L-th correlation data group,
wherein the control unit determines failure occurrence of one or more atmospheric environment sensors, generates an atmospheric environment sensor check requirement message which is a message for guiding check necessity of the one or more atmospheric environment sensors, and transmits the atmospheric environment sensor check requirement message to a mobile communication terminal of the environment measuring system manager through the communication interface unit.
Claim 9. (Amended) A method for detecting failure of an atmospheric environment sensor in an atmospheric environment monitoring apparatus, comprising:
a data reception step of periodically receiving first atmospheric environment measurement data to N-th atmospheric environment measurement data from a first atmospheric environment sensor to an N-th atmospheric environment sensor;

a validity determination step of determining data validity for each of the first correlation data group to the L-th correlation data group; 
a sensor failure detection step of determining that failure occurred in one or more atmospheric environment sensors of the first atmospheric environment sensor to the N-th atmospheric environment sensor when there are one or more invalid correlation data groups of the first correlation data group to the L-th correlation data group, as a result of determination of data validity for each of the first correlation data group to the L-th correlation data group; and
after the sensor failure detection step, a sensor failure guide step of generating an atmospheric environment sensor check requirement message which is a message for guiding check necessity of the one or more atmospheric environment sensors to an environment measuring system manager, and transmitting the message to a mobile communication terminal of the environment measuring system manager.
Analysis of Closest Prior Art
The reference of Desrochers (US2006/0173580) discloses an atmospheric environment monitoring apparatus comprising: a communication interface unit which periodically receives first atmospheric environment measurement data to N-th atmospheric environment measurement data from a first atmospheric environment sensor to an N-th atmospheric environment sensor; a data storage unit which stores the first atmospheric environment measurement data to the N-th (N is an integer of 1 or more) atmospheric environment 
The reference of Berndt (US2014/0288780) discloses how to determine that failure occurred in the atmospheric environment sensor when the total number is equal to or less than M (M is an integer of 2 or more) and determines that failure occurred in the atmospheric environment sensor even when the number of abnormal atmospheric environment measurement data is equal to or more than a predetermined number. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 5, 7-10, and 12 are allowed. 
Independent Claims 5 and 9 are allowed because the closest prior art, Desrochers and Brendt, either singularly or in combination, fail to anticipate or render obvious “a control unit which classifies the first atmospheric environment measurement data to the N-th atmospheric environment measurement data into a first correlation data group to an L-th correlation data group, determines data validity for each of the first correlation data group to the L-th correlation data group, and determines that failure occurred in one or more atmospheric environment sensors of the first atmospheric environment sensor to the N-th atmospheric environment sensor when there are one or more invalid correlation data groups of the first correlation data group to the L- th correlation data group”, as found in Independent Claim 5, and the limitation, “a data classification step of classifying the first atmospheric environment measurement data to the N-th atmospheric environment measurement data into a first correlation data group to an L-th correlation data group in accordance with correlation to each 
Other prior art of record documents also do not disclose the claimed features. Therefore, Claims 5 and 9 are allowable over the prior art of record.
Claims 7-8 are allowable, at least based on their dependency on Claim 5.
Claims 10 and 12 are allowable, at least based on their dependency on Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863